Citation Nr: 1236482	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD), with depressive disorder and alcohol abuse disorder.

2. Entitlement to an initial compensable rating for migraine headaches.  

3. Entitlement to an initial compensable rating for supraventricular arrhythmia, claimed as a heart condition.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2005 to February 2009.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in March 2010.  The rating decision in May 2009 assigned an initial rating of 30 percent for PTSD, a rating decision in May 2009 raised the initial rating to 50 percent effective August 14, 2009, and a rating decision in August 2011 raised the initial rating to 70 percent effective February 20, 2009, the day after the Veteran was separated from service.  The rating decision in August 2011, also included an alcohol abuse disorder as part of the service-connected PTSD with depressive disorder.  

A rating decision in October 2011 denied entitlement to a TDIU based on the determination that the Veteran's service-connected disabilities did not preclude employment.  Nevertheless, during a Board hearing in March 2012 the issue of a TDIU rating was raised in the context of the initial increased rating claims currently on appeal.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  Therefore the issue of entitlement to a TDIU is on appeal only as it pertains to the initial increased rating claims listed on the title page.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of entitlement to an initial compensable rating for migraine headaches, an initial compensable rating for supraventricular arrhythmia, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD with depressive disorder, and alcohol abuse disorder, at most equates to occupational and social impairment with deficiencies in most areas but does not more nearly approximate total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial higher rating higher than 70 percent for PTSD with depressive disorder and alcohol abuse disorder, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in December 2008, on the underlying claim of service connection.  

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements and VA records have been associated with the record.  Additionally, the Veteran was afforded a VA examination in March 2009 and in July 2011.  The Veteran's lay statements, VA medical records, and VA examinations are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

The Veteran's service-connected PTSD, with depressive disorder and alcohol abuse disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Diagnostic Code 9411 is subject to the criteria listed under the General Rating Formula for Mental Disorders.  Under the General Rating Formula provides a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 U.S.C.A. § 4 .130, Diagnostic Code 9411.

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Evidence

By way of history, service treatment records show that the Veteran in October 2008 reported occasional suicidal thoughts in the past and denied having homicidal ideation.  On VA examination in March 2009, the examiner noted that the Veteran worked for a local health fitness center in sales.  His wife was his only social support and he did not have any close friends.  The Veteran's wife drove him places because traffic made him nervous.  The only hobby the Veteran reported having was working out.  The Veteran reported that he had sleeping problems, flashbacks, and his mood was sad.  He avoided crowds, had poor concentration, was irritable, and in the past had suicidal ideation.  

Mental status examination shows the Veteran was neatly dressed and had normal speech.  He was oriented, mood was anxious, affect was blunted.  There was no evidence of a thought disorder and cognitive exam was impaired.  The examiner was of the opinion that the Veteran's social and recreational impairment was moderate because he was anxious, had temper problems, and isolated himself from people.  Vocationally the Veteran was mildly to moderately impaired as he had trouble functioning at work due to problems concentrating and getting along with people.  The GAF score for both PTSD and the depressive disorder was 45.  

On VA general examination in April 2009, the psychiatric evaluation showed that affect, mood, comprehension and judgment were normal.  Behavior was appropriate.

VA progress notes in July 2009 show anxiety and no history of violent or aggressive behavior.  In November 2009, the records indicate frequent anger problems, depression, and problems at work.  That same month, the Veteran stated he hit his wife when he was upset.  

In August 2009, the Veteran's mother stated that ever since he was deployed to Iraq he has been depressed, has had trouble concentrating and socializing.  That same month, the Veteran and his wife asserted that he engaged in road rage, had breakdowns, and problems sleeping.  The Veteran's employer indicated that he was irritable and had problems working with people.  In March 2010, the Veteran stated that he got into physical and verbal altercations with people, engaged in road rage, and was fired because his boss could not put up with his attitude.  His wife stated that he physically abused her more than once, and threatened to hurt himself or commit suicide. 

Progress notes from the Vet Center in December 2010 show that the Veteran was not suicidal or homicidal.  Mental status evaluation shows the Veteran's appearance was neat, speech was rapid, orientation and memory function were normal, affect was blunted, judgment was fair, there was no evidence of a thought disorder, and there was sleep disturbance.  The Veteran was irritable, had trouble sleeping and concentrating, had an exaggerated startle response, and was hypervigilant.  The records indicate that a year earlier the Veteran was mad at his wife and apparently attempted to drown himself.  The Veteran's spouse reported that he hits himself when he got mad.  In February 2011 the records show the Veteran had a good relationship with his wife.  

On VA examination in July 2011, the Veteran reported having depressive symptoms to include insomnia, sad mood and affect daily, daily memory and concentration difficulties, daily irritability, monthly suicidal ideation with a plan to drown but no current intent and one previous intent.  The Veteran had panic attacks 2 to 3 times per week with repetitive lock checking.  The examiner noted that the Veteran and his spouse described their relationship as rocky.  The Veteran reported having no close friends and the he played cards once a month at a local bar and occasional went boating.  The Veteran reported he stopped pursuing sports and attending church.  

Psychiatric examination shows the Veteran's appearance was clean, clothes were disheveled, speech was unremarkable, attitude was cooperative, affect was inappropriate, mood was depressed, attention span was short, orientation was normal, thought process and content was unremarkable, there were no delusions, intelligence was average, and the Veteran had judgment which demonstrated that he understood his behavior.  There was sleep impairment and the Veteran had auditory and visual hallucinations which were not persistent.  The Veteran did not have inappropriate behavior.  He had obsessive/ritualistic behavior (by checking locks on doors and windows repetitively).  The Veteran reported having panic attacks 2 to 3 times per week.  As for homicidal thoughts, the Veteran had several physical altercations with others with weapons while under the influence.  As for suicidal thoughts, the Veteran attempted to drown himself once and the police had to be called.  The Veteran had fair impulse control and was able to maintain minimum personal hygiene.  The Veteran reported that he could go 2 days without bathing, did not do laundry routinely, and experienced road rage.  Recent and remote memory was moderately impaired.  Immediate memory was normal.  PTSD symptoms also included flashbacks 2 to 3 times per months, startle responses, daily hypervigilance, nightmares several times per week, and daily insomnia.  

The examiner assigned a GAF score of 41 due to the Veteran's severe psychosocial and occupational impairment as a result of his PTSD, alcohol abuse disorder, and depressive disorder.  The examiner indicated that the Veteran's alcohol abuse disorder and depressive disorder were secondary to his PTSD.  The examiner was of the opinion that there was no total occupational and social impairment due to PTSD signs and symptoms but that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood and school based on the symptoms reported above.  Additionally, the Veteran failed several classes due to problems concentrating in his attempts to continue his education.  As for judgment, the examiner indicated the police had to be called when the Veteran attempted to drown himself and he had several physical altercations with others involving weapons while under the influence of alcohol.  As for thinking, the Veteran had memory and concentration problems daily, suicidal ideation monthly with a plan (drowning) but no current intent.

VA progress notes in June 2011 and in September 2011 show the Veteran continued to deny suicidal and homicidal ideation.  He was well groomed, speech was normal, mood was slightly anxious, affect was blunted, memory was grossly intact, thoughts were logical, judgment and insight were fair, and the Veteran denied auditory or visual hallucinations.  In June 2011 the GAF score was 58 and in September 2011 the GAF score was 50.  

In March 2012 the Veteran presented testimony on the types of PTSD symptoms discussed earlier.  He indicated his wife was his friend and that while he has been fired from previous jobs due to problems getting along with people he was currently working at a gas station on the third shift.  He also stated that he was going to school under the GI bill. 

Analysis

As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue in the instant case is to be considered during the entire period from the initial assignment of the disability rating on February 20, 2009  to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

The disability picture does not more nearly approximate or equate to the criteria for an initial rating higher than 70 percent at any time during the appeal period.  The Veteran's disability does not more nearly approximate total occupational and social impairment due to symptoms consistent with a 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As for the GAF scores, the record shows that during the appeal period the Veteran had GAF scores ranging from 41 to 58, which is indicative of moderate to serious symptoms.  Nevertheless, it is not the GAF score which determines whether the criteria for the next higher rating have been met but it is the overall effect of the symptoms that determines the rating.  

As for occupational impairment, while the Veteran has had problems working with people and controlling his temper, he has continued to be employed and currently is working at a gas station and is in school.  As for social impairment, while the Veteran has stopped pursing sports, attending church, and has been abusive towards his spouse, he continues to show affection towards his wife, considered his wife to be his friend, played cards once a month at a local bar, and occasional went boating.  As for the type of symptoms associated with total occupational and social impairment, the evidence during the appeal period does not show that the Veteran has had gross impairment in thought processes or communication as noted on VA examination in March 2009, Vet Center progress notes in December 2010, on VA examination in July 2011, and in VA progress notes in 2011.  He also did not demonstrate persistent delusions or hallucinations.  Although the Veteran had verbal altercations with other people, the evidence overall does not show his behavior was grossly inappropriate.  The evidence also does not show that the Veteran demonstrated persistent danger of hurting himself or others.  While he Veteran had suicidal ideation, he only attempted suicide once during the appeal period by trying to drown.  He had a tendency to engage in road rage, however his driving was limited as his wife drove him place.  There are isolated instances of when the Veteran hit his wife and himself when he was upset and had physical altercations with others involving weapons while under the influence of alcohol, however this does not rise to the level of persistent danger of hurting himself or others.  While on VA examination in July 2011, the Veteran reported that he at times did not bathe for two days the evidence overall does not show that he had the intermittent inability to perform activities of daily living as he his appearance was clean and presentable at the time of the VA examination in July 2011 as well as on VA examination in March 2009, during treatment at the Vet Center in December 2010, and he was noted to be well groomed in VA progress notes in June 2011 and in September 2011.  The evidence shows that the Veteran was oriented and while he had moderately impaired memory his immediate memory was not impaired.  


For all these reasons, the evidence does not more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name for a 100 percent rating.

Extraschedular Rating 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are fully adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 70 percent for PTSD, with depressive disorder and alcohol abuse disorder, is denied.


REMAND

Migraine Headaches

As for the Veteran's service-connected migraine headaches, it is unclear whether they are characteristic of prostrating attacks or are very frequent with completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The pertinent evidence shows that VA progress notes in April 2009 indicate the Veteran reported having severe headaches 1 to 2 times per week.  On VA neurological examination in August 2009, the examiner noted that the Veteran had 2 to 3 episodes of prostrating migraine headaches per week which were 8-12 hours in duration.  

In August 2009, the Veteran's mother stated that he had severe migraine headaches, sometimes 2 to3 times per day, and was absent from work a lot due to his headaches.  That same month his wife stated that he experienced migraines and the Veteran indicated that he had bad headaches 3 to 4 times per week, which affected his work.  The Veteran's employer, from Keith's Plumbing, indicated that the Veteran always needed to take off half a week for his headaches.  VA progress notes in November 2009 show the Veteran had migraine headaches 3 to 4 times per week.  That same month the Veteran stated that he missed work 3 times that month due to migraine headaches.  He noted he had to stay in bed because he was sensitive to light and noise.  He stated that his migraines normally lasted 8 to 10 hours at least 3 to 5 times per week.  In March 2010, the Veteran stated that it felt like he had migraines daily.  

On VA examination in September 2011, the diagnosis was migraine headaches with no effects on usual occupation and resulting working problems; however, in March 2012, the Veteran testified that he had prostrating headaches 5 to 6 times per month which lasted hours and caused him to be sensitive to light.  

For these reasons, under the duty to assist a VA examination is necessary to determine whether the Veteran's service-connected migraine headaches are characteristic of prostrating attacks or are completely prostrating with prolonged attacks productive of severe economic inadaptability.  

Supraventricular Arrhythmia

There Veteran was hospitalized for heart problems in the summer of 2009.  In August 2009 the Veteran indicated that he was hospitalized for chest pains 2 weeks earlier at Mountain Home and kept overnight at Johnson City.  These records need to be obtained and associated with the claims folder.  

Further, the Veteran's VA examination in August 2009 was inadequate as the examiner was asked to determine whether the Veteran currently had Wolff Parkinson White Syndrome or a residual of the disability; however, such an opinion was not rendered.  In February 2012, the Veteran's representative contended that the VA examination in August 2009 was not adequate as it was for neurological disorder and not cardiac disorders, the examiner did not address whether there was a residual disability which resulted from the Wolff Parkinson White Syndrome, and did not conduct a thorough examination of the Veteran's service-connected supraventricular arrhythmia, claimed as a heart condition and Wolff Parkinson White Syndrome.  While on VA examination in September 2011, the examiner noted that the pervious heart arrhythmia was controlled by previous ablation surgery; VA progress notes in April 2011, which are contemporaneous with the VA examination in September 2011, continue to show a current assessment of Wolff Parkinson White Syndrome.  Under the duty to assist, a VA examination is necessary to determine the current level of severity of the Veteran's service-connected supraventricular arrhythmia.  

TDIU

The evidence is unclear as to whether the Veteran is capable of being more than marginally employed due to his service-connected PTSD, migraine headaches, and supraventricular arrhythmia.  In March 2012, the Veteran testified that he was employed by his father-in-law at Knoxville Plumbing and was fired because he could not work with anyone.  Afterwards he worked for Wal-Mart as a cashier for 3 months and left by mutual agreement after he had verbal altercations with customers and managers.  Currently he was working for a gas station on the third shift.  He stated that while he was working at Wal-Mart he earned $300 every 2 weeks and his employment with the gas station was part time, where he earns about $200 per week.  The Veteran's spouse testified that they had a baby who was 18 months old and she did not work.  The Veteran's representative indicated that the Veteran had outstanding credit card bills.  Under the duty to assist, records should be obtained to determine whether the Veteran only has had marginal employment and he should be scheduled for a VA examination to determine whether his service-connected PTSD, as well as migraine headaches and supraventricular arrhythmia, limit him to marginal employment.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination for the purpose of determining the nature and severity of his service-connected migraine headaches.  The claims folder should be made available to the examiner and all appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner is requested to render an opinion as to the following: 
   
(a) Does the Veteran have characteristic prostrating attacks averaging one in 2 months over last several months? 
   
(b) Does the Veteran have characteristic prostrating attacks occurring on an average once a month over last several months? 
   
(c) Does the Veteran have frequent completely prostrating migraine headaches with prolonged attacks which are productive of severe economic inadaptability? 
   
The examiner should specifically comment upon the impact of the Veteran's service connected disorder on employability, either alone or in conjunction with his service-connected PTSD and supraventricular arrhythmia disabilities. 
   
The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. Contact the Veteran, and, with his assistance, identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Specifically ask the Veteran for his assistance to obtain copies of his hospital records for his heart problems from hospitals in Mountain Home and Johnson City.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, schedule the Veteran for a VA cardiac examination for the purpose of determining the nature and severity of his service-connected supraventricular arrhythmia.  The claims folder should be made available to the examiner and all appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner is requested to render findings as to the following: 

a.) whether a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required; 

b.) whether a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 

c.) whether the condition has resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of 30 to 50 percent; 

d.) whether the condition results in chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; is productive of left ventricular dysfunction with an ejection fraction of less than 30 percent;  

e.) whether the condition results in permanent atrial fibrillation; or 1 to 4 episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; or

f.) whether the condition results in paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor?

The examiner should specifically comment upon the impact of the Veteran's service connected disorder on employability, either alone or in conjunction with his service-connected PTSD and migraine headaches. 

4. Ask the Veteran to submit evidence that his employment has been marginal.  Such evidence could include reports of his earnings (earnings below the poverty rate for a single person are generally considered indicative of marginal employment), statements from family members, or other records documenting that his employment was in a protected environment such as a family business. 

5. Afterwards, schedule the Veteran for a VA examination to determine whether his service-connected PTSD, migraine headaches, and supraventricular arrhythmia cause him to only be marginally employed based on his education and occupational experience.  The claims folder, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD, migraine headaches, and supraventricular arrhythmia would be sufficient to preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him or whether these service-connected disabilities cause him to be marginally employed.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

6. After the above development has been completed, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


